Name: Commission Regulation (EC) No 2522/95 of 27 October 1995 amending Regulation (EC) No 1371/95 laying down detailed rules for implementing the system of export licences in the egg sector
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  agricultural activity;  animal product;  trade policy
 Date Published: nan

 Avis juridique important|31995R2522Commission Regulation (EC) No 2522/95 of 27 October 1995 amending Regulation (EC) No 1371/95 laying down detailed rules for implementing the system of export licences in the egg sector Official Journal L 258 , 28/10/1995 P. 0039 - 0039COMMISSION REGULATION (EC) No 2522/95 of 27 October 1995 amending Regulation (EC) No 1371/95 laying down detailed rules for implementing the system of export licences in the egg sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EEC) No 3290/94 (2), and in particular Articles 3 (2) and 8 (13) thereof, Whereas Commission Regulation (EC) No 1371/95 (3) has laid down detailed rules for implementing the system of export licences in the egg sector; Whereas experience has shown that it is necessary to reduce the period of validity of licences; whereas, furthermore, it should be provided that the particular measures to be taken by the Commission in case of excessive applications may be adjusted according to the category of product and to destination; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1371/95 is amended as follows: 1. In Article 2, paragraph (1) is replaced by the following: '1. Export licences shall be valid from the date of issue, within the meaning of Article 21 (1) of Regulation (EEC) No 3719/88, until the end of the third month following that date.` 2. In Article 3 (4), the last subparagraph is replaced by the following: 'These measures may be adjusted according to the category of product and to destination.` Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1995. For the Commission Franz FISCHLER Member of the Commission